EXHIBIT 10.3

 

THIS DOCUMENT IS PROVIDED TO ASSIST YOUR LEGAL COUNSEL IN DOCUMENTING YOUR
SPECIFIC ARRANGEMENT. IT IS NOT A FORM TO BE SIGNED, NOR IS IT TO BE CONSTRUED
AS LEGAL ADVICE. FAILURE TO ACCURATELY DOCUMENT YOUR ARRANGEMENT COULD RESULT IN
SIGNIFICANT LOSSES, WHETHER FROM CLAIMS OF THOSE PARTICIPATING IN THE
ARRANGEMENT, FROM THE HEIRS AND BENEFICIARIES OF PARTICIPANTS, OR FROM
REGULATORY AGENCIES SUCH AS THE INTERNAL REVENUE SERVICE AND THE DEPARTMENT OF
LABOR. LICENSE IS HEREBY GRANTED TO YOUR LEGAL COUNSEL TO USE THESE MATERIALS IN
DOCUMENTING SOLELY YOUR ARRANGEMENT.

 

ADAMS COUNTY NATIONAL BANK

 

EXECUTIVE SUPPLEMENTAL LIFE INSURANCE PLAN

 

THIS AGREEMENT, hereby made and entered into this 1st day of January 2001, by
and between Adams County National Bank, a Bank located in Gettysburg,
Pennsylvania (the “Company”) and the executive selected to participate in this
Plan.

 

INTRODUCTION

 

The Company wishes to attract and retain highly qualified executives. To further
this objective, the Company is willing to divide the death proceeds of certain
life insurance policies which are owned by the Company on the lives of the
participating executives with the designated beneficiary of each insured
participating executive. The Company will pay life insurance premiums from its
general assets.

 

ARTICLE 1

 

GENERAL DEFINITIONS

 

The following terms shall have the meanings specified:

 

1.1 “COMPENSATION COMMITTEE” means either the Compensation Committee designated
from time to time by the Company’s Board of Directors or a majority of the
Company’s Board of Directors, either of which shall hereinafter be referred to
as the Compensation Committee.

 

1.2 “DISABILITY” means the Executive’s inability to perform substantially all
normal duties of a Participant, as determined by the Company’s Board of
Directors in its sole discretion. As a condition to any benefits, the Company
may require the Executive to submit to such physical or mental evaluations and
tests, as the Board of Directors deems appropriate.

 

1.3 “INSURED” means the individual whose life is insured.

 

1.4 “INSURER” means the insurance company issuing the life insurance policy on
the life of the insured.

 

1.5 “OTHER GROUP TERM COVERAGE” means group term life insurance maintained on a
Participant’s life owned by the Company that is in addition to the Policies
covered under this Plan.

 

1.6 “PARTICIPANT” means the executive who is designated by the Compensation
Committee as eligible to participate in the Plan, elects .in writing to
participate in the Plan using the form attached hereto as Exhibit A, and signs a
Split Dollar Endorsement for the Policy in which he or she is the Insured.

 

--------------------------------------------------------------------------------


 

1.7 “POLICY” or “POLICIES” means the individual insurance policy (or policies)
adopted by the Compensation Committee for purposes of insuring a Participant’s
life under this Plan.

 

1.8 “PLAN” means this instrument, including all amendments thereto.

 

1.9 “TERMINATED FOR CAUSE” means that the Company has terminated the Insured’s
employment for any of the following reasons:

 

1.9.1 Gross negligence or gross neglect of duties;

 

1.9.2 Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

1.9.3 Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment.

 

1.10 “TWO TIMES BASE ANNUAL SALARY” means the current base annual salary of the
Participant at the earliest of: (1) the date of the Participant’s death; 
(2) the date of the Participant’s Disability; or (3) the Participant’s date of
termination of employment multiplied by a factor of Two (2).

 

ARTICLE 2

 

PARTICIPATION

 

2.1 ELIGIBILITY TO PARTICIPATE. The Compensation Committee in its sole
discretion shall designate from time to time executives that are eligible to
participate in this Plan.

 

2.2 PARTICIPATION. The eligible executive may participate in this Plan by
executing an Election to Participate and a Split Dollar Endorsement. The Split
Dollar Endorsement shall bind the executive and his or her beneficiaries,
assigns and transferees, to the terms and conditions of this Plan. An
executive’s participation is limited to only Policies where he or she is the
Insured. Exhibit B attached hereto sets forth the original Participants and
their corresponding Policies.

 

2.3 TERMINATION OF PARTICIPATION. A Participant’s rights under this Plan shall
cease and his or her participation in this Plan shall terminate if the Insured’s
employment with the Company is Terminated for Cause.

 

In the event that the Company decides to maintain the Policy after the
Participant’s termination of participation in the Plan, the Company shall be the
direct beneficiary of the entire death proceeds of the Policy.

 

ARTICLE 3

 

POLICY OWNERSHIP/INTERESTS

 

3.1 PARTICIPANT’S INTEREST. With respect to each Policy, the Participant, or the
Participant’s assignee, shall have the right to designate the beneficiary of an
amount of death proceeds equal to: (i) Two Times Base Annual Salary of the
Insured/Participant; or (ii) the maximum dollar amount of the Participant’s
Interest set forth in the Participant’s individual split dollar endorsement and
based upon the vesting schedule attached (to) their individual Split Dollar
Endorsement. The Participant shall also have the right to elect and change
settlement options with the consent of the Company and the Insurer.

 

--------------------------------------------------------------------------------


 

3.2 COMPANY’S INTEREST. The Company shall own the Policies and shall have the
right to exercise all incidents of ownership. With respect to each Policy, the
Company shall be the direct beneficiary of the remaining (after the
Participant’s Interest is determined) death proceeds of the Policy.

 

ARTICLE 4

 

PREMIUMS

 

4.1 PREMIUM PAYMENT. The Company shall pay all premiums due on all Policies.

 

4.2 IMPUTED INCOME. The Company shall impute income to the Participant in an
amount equal to the current term rate for the Participant’s age multiplied by
the aggregate death benefit payable to the Participant’s beneficiary. The
“current term rate” is the minimum amount required to be imputed under Revenue
Rulings 64-328 and 66-110, or any subsequent applicable authority.

 

ARTICLE 5

 

ASSIGNMENT

 

Any Participant may assign without consideration all interests in his or her
Policy and in this Plan to any person, entity or trust. In the event a
Participant shall transfer all of his/her interest in the Policy, then all of
that Participant’s interest in his or her Policy and in the Plan shall be vested
in his/her transferee, who shall be substituted as a party hereunder, and that
Participant shall have no further interest in his or her Policy or in this Plan.

 

ARTICLE 6

 

INSURER

 

The Insurer shall be bound only by the terms of their corresponding Policy. Any
payments the Insurer makes or actions it takes in accordance with a Policy shall
fully discharge it from all claims, suits and demands of all persons relating to
that Policy. The Insurer shall not be bound by the provisions of this Plan. The
Insurer shall have the right to rely on the Company’s representations with
regard to any definitions, interpretations, or Policy interests as specified
under this Plan.

 

ARTICLE 7

 

CLAIMS PROCEDURE

 

7.1 CLAIMS PROCEDURE. The Company shall notify any person or entity that makes a
claim against this Plan (the “Claimant”), in writing, within ninety (90) days of
Claimant’s written application for benefits, of Claimant’s eligibility or
ineligibility for benefits under this Plan. If the Company determines that
Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of this Plan on which the denial is based, (3) a description of any
additional information or material necessary for the Claimant to perfect
Claimant’s claim, and a description of why it is needed, and (4) an explanation
of this Plan’s claims review procedure and other appropriate information as to
the steps to be taken if the Claimant wishes to have the claim reviewed. If the
Company determines that there are special circumstances requiring additional
time to make a decision, the Company shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional ninety-day period.

 

--------------------------------------------------------------------------------


 

7.2 REVIEW PROCEDURE. If a Claimant is determined by the Company not to be
eligible for benefits, or if the Claimant believes that Claimant is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
such claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Claimant
believes entitle Claimant to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Company of the petition, the Company
shall afford the Claimant (and counsel, if any) an opportunity to present
Claimant’s position to the Company verbally or in writing, and the Claimant (or
counsel) shall have the right to review the pertinent documents. The Company
shall notify the Claimant of its decision in writing within the sixty-day
period, stating specifically the basis of its decision, written in a manner
calculated to be understood by the Claimant and the specific provisions of this
Plan on which the decision is based. If, because of the need for a hearing, the
sixty-day period is not sufficient, the decision may be deferred for up to
another sixty-day period at the election of the Company, but notice of this
deferral shall be given to the Claimant.

 

ARTICLE 8

 

AMENDMENTS AND TERMINATION

 

This Agreement may be amended or terminated at the discretion of the bank.
However, each Participant shall be entitled to the benefits in Section 3.1
calculated at the date of termination of the Plan.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.1 BINDING EFFECT. This Plan in conjunction with each Split Dollar Endorsement
shall bind each Participant and the Company, their beneficiaries, survivors,
executors, administrators and transferees and any Policy beneficiary.

 

9.2 NO GUARANTEE OF EMPLOYMENT. This Plan is not an employment policy or
contract. It does not give a Participant the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge a
Participant. It also does not require a Participant to remain an employee nor
interfere with a Participant’s right to terminate employment at any time.

 

9.3 REORGANIZATION. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement.

 

9.4 NAMED FIDUCIARY. For purposes of the Employee Retirement Income Security Act
of 1974, if applicable, the Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

9.5 APPLICABLE LAW. The Plan and all rights hereunder shall be governed by and
construed according to the laws of the State of Pennsylvania, except to the
extent preempted by the laws of the United States of America.

 

9.6 NOTICE. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan by one party to another shall be in writing,
shall be signed by the party giving or making the same, and may be given either
by delivering the same to such other party personally, or by mailing the same,
by United States certified mail, postage prepaid, to such party, addressed to
his/her last known address as shown on the records of the Company. The date of
such mailing shall be deemed the date of such mailed notice, consent or demand.

 

9.7 ENTIRE AGREEMENT. This Plan constitutes the entire agreement between the
Company and the Participant as to the subject matter hereof. No rights are
granted to the Participant by virtue of this Plan other than those specifically
set forth herein.

 

--------------------------------------------------------------------------------


 

9.8 ADMINISTRATION. The Company shall have powers which are necessary to
administer this Plan, including but not limited to:

 

9.8.1 Interpreting the provisions of the Plan;

 

9.8.2 Establishing and revising the method of accounting for the Plan;

 

9.8.3 Maintaining a record of benefit payments; and

 

9.8.4 Establishing rules and prescribing any forms necessary or desirable to
administer the Plan.

 

IN WITNESS WHEREOF, the Company executes this Plan as of the date indicated
above.

 

 

COMPANY:

 

 

 

Adams County National Bank

 

 

 

By:

/s/ Thomas A. Ritter

 

 

 

 

TITLE

President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ELECTION TO PARTICIPATE

 

I,                                                                             ,
an eligible Participant of the Adams County National Bank Group Term Replacement
Plan (the “Plan”) dated                                       2000, hereby elect
to become a Participant of the Plan.

 

Executed this                                                              day
of                            , 2000.

 

Witness

 

Participant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SPLIT DOLLAR POLICY ENDORSEMENT

 

Policy No.                                          Insured:

 

Supplementing and amending the application of Adams County National Bank on
                                      , 2000 to
                                                                                                      
(“Insurer”), the applicant requests and directs that:

 

BENEFICIARIES

 

1. The beneficiary designated by the Insured, or his/her transferee shall be the
beneficiary (based on the attached vesting schedule) of the lesser of:
(i) Two Times Base Annual Salary of the Insured/Participant or
(ii) $                              .

 

2. The beneficiary of any remaining death proceeds shall be Adams County
National Bank, a banking association located in Gettysburg, Pennsylvania (the
“Company”).

 

OWNERSHIP

 

3. The Owner of the policy shall be the Company. The Owner shall have all
ownership rights in the Policy except as may be specifically granted to the
Insured or his/her transferee in paragraph (4) of this endorsement.

 

4. The Insured or his/her transferee shall have the right to assign all rights
and interests in the policy with respect to that portion of the death proceeds
designated in paragraph (1) of this endorsement, and to exercise all settlement
options with respect to such death proceeds.

 

--------------------------------------------------------------------------------


 

MODIFICATION OF ASSIGNMENT PROVISIONS OF THE POLICY

 

Upon the death of the Insured, the interest of any collateral assignee of the
Owner of the policy designated in paragraph (3) above shall be limited to the
portion of the proceeds described in paragraph (2) above.

 

OWNER’S AUTHORITY

 

The Insurer is hereby authorized to recognize the Owner’s claim to rights
hereunder without investigating the reason for any action taken by the Owner,
including its statement of the amount of premiums it has paid on the policy. The
signature of the Owner shall be sufficient for the exercise of any rights under
this Endorsement and the receipt of the Owner for any sums received by it shall
be a full discharge and release to the Insurer. Any transferee’s rights shall be
subject to this Endorsement.

 

Signed at                               , PENNSYLVANIA, this                 
day of                               , 2000.

 

 

COMPANY

 

 

 

Adams County National Bank

 

 

 

 

By

 

 

 

 

 

Its

 

 

Acceptance and Beneficiary Designation

 

The Insured accepts and agrees to the foregoing and, subject to the rights of
the Owner as stated above, designates
                                                               as direct
beneficiary and                                                      as
contingent beneficiary of the portion of the proceeds described in paragraph
(1) above.

 

Signed at                                         , Pennsylvania, this
               day of                         , 2000.

 

 

INSURED

 

 

 

 

 

 

 

 

 

 

 

(print name)

 

 

The following table details the participants vested benefit upon termination of
service:

 

VESTING SCHEDULE

 

End of Plan Year 1

20% vesting in benefit

End of Plan Year 2

40% vesting in benefit

End of Plan Year 3

60% vesting in benefit

End of Plan Year 4

80% vesting in benefit

End of Plan Year 5

100% vesting in benefit

 

Upon termination of service due to disability, the participant’s vested
percentage is 100%.

 

If a change of control occurs while employed by the bank, the participant’s
vested percentage is 100%.

 

--------------------------------------------------------------------------------